Citation Nr: 1331154	
Decision Date: 09/27/13    Archive Date: 10/01/13

DOCKET NO.  11-04 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to June 1997.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO).

In June 2011, in support of his claim, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board.  This type of hearing is often and more commonly referred to as a Travel Board hearing.  Unfortunately, however, VA was unable to produce a written transcript of the proceeding, owing to malfunctioning recording equipment.  So in an August 2011 letter to the Veteran, the Board informed him of this and offered him another hearing.  In his response later in August 2011, he indicated he wanted another Travel Board hearing.  Then, in subsequent September 2012 correspondence, he indicated that he instead wanted videoconference hearing before the Board, apparently because it can occur sooner.  Thus, the Board must remand his claim to schedule this additional hearing.  The remand of this claim to the RO will be via the Appeals Management Center (AMC) in Washington, DC.


REMAND

As noted, in June 2011, the Veteran testified at a Travel Board hearing before the undersigned VLJ.  Unfortunately, however, a written transcript of the proceeding could not be made for inclusion in the claims file as part of the official record.  When, as here, a hearing has not been recorded in whole or in part due to equipment failure or other causes, or the official transcript of the hearing is lost or destroyed and the recording upon which it was based is no longer available, an appellant or his or her representative may move for a new hearing.  38 C.F.R. § 20.717 (2013).


In August 2011, the Veteran was notified of this and offered another hearing before the Board.  In his initial response later in August 2011, he indicated he wanted another Travel Board hearing, but in subsequent September 2012 correspondence he indicated that he wanted a videoconference hearing in lieu of another Travel Board hearing, apparently because it can be offered sooner.  Consequently, this additional hearing must be scheduled before deciding his appeal.  38 C.F.R. § 20.700(a) and (e) (2013).

Accordingly, this claim is REMANDED for the following action:

Schedule a videoconference hearing before the Board at the earliest available opportunity.  Notify the Veteran of the date, time, and location of this additional hearing.  Put a copy of this letter in his claims file.  If he changes his mind and elects not to have this additional hearing, or fails to report for the proceeding without good cause, also document this in his claims file.

He has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

